DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed November 26, 2019. In virtue of this communication, claims 1-19 are currently patentable. 

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Wang et al (US 20210209988 A1) in view of Zhang (US 20170010731 A1) discloses the operation of pixel scanning GOA (Gate Drive on Array) circuit is paused, a scanning (Tx scanning) is performed to all the touch control sensing lines, therefore, within one display scanning, the touch control scanning can be accomplished twice, a touch control scanning that is twice of the display refresh frequency can be achieve. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, specifically a gate driver on array (GOA) driving circuit, comprising a power management integrated circuit (IC) and a level shifter circuit connected in order, wherein the power management IC is configured to provide voltage for the level shifter circuit, and the level shifter circuit supplies power for a GOA circuit; wherein the level shifter circuit comprises a first switch transistor, a second switch transistor, a detection unit, and a clock signal output terminal; the first switch transistor is connected to the second switch transistor, and the clock signal output terminal is configured to connect to the GOA circuit, wherein the detection unit is connected to the first switch transistor and the second switch transistor, configured to detect power consumption of the first switch transistor and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624